Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/21 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/755468, filed 11/3/18, is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no 16/195404, filed 11/19/18, prior application no 16/926572, filed 7/10/20, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10780349. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are merely broader in scope than that of U.S. Patent No. 10780349. Therefore, U.S. Patent No. 10780349 “invention” meets the limitations of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David Jagneaux (NPL: Lightsabers Come to Robo Recall With This Fan-Made Star Wars Mod, see IDS NPL 12/28/21) as evidenced by MGS Studio (NPL: Youtube video SW Mod Update for Robo Recall, see IDS NPL 12/28/21).
	Re Claim 1,
	Jagneaux discloses a computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a process comprising: 
	instantiating a virtual space that includes a user location of a user; rendering a plurality of digital targets that approach the user location; and detecting contacts between the plurality of digital targets and one or more digital interface elements controlled by the user, wherein control of the one or more digital interface elements is based on a position and orientation of a respective hand of the user, wherein detected contacts that A) are between the plurality of digital targets and a first digital interface element, of the one or more digital interface elements, and B) that occur at a predetermined contact angle or orientation that is indicated by a graphic user interface within the virtual space, effect a first action (page 1, Robo Recall VR game provides a user to wield virtual lightsabers to battle robots and bullets, for example, the user can use the virtual lightsabers to deflect bullets coming from a distal end, watch Youtube video for example. Further, the recited elements of contact angle or orientation is claimed broadly, as such, the motion of a user swing virtual lightsabers are considered to include contact angle or orientation).
	Re Claim 3,
	Jagneaux discloses the predetermined contact angle or orientation is based on a relative orientation of the first digital interface element as compared to a respective digital target of the plurality of digital targets (page 1, see video).
	Re Claim 5,
	Claim 5 is substantially similar to claim 1. See claim 1 for rejection on limitations.
	Re Claim 6,
	Jagneaux discloses the first action is one of: increasing a game score; decreasing the game score; effecting a pace of the approach of the plurality of digital targets; effecting a creation of the plurality of digital targets; effecting a rate of change in the game score; or any combination thereof (page 1, see video).

Allowable Subject Matter
Claims 2, 4, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the double patenting rejection.
Claims 9-20 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715